IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41361
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

HECTOR RAMOS-DE LA ROSA,
                                            Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-252-1
                        - - - - - - - - - -
                           June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Hector

Ramos-De La Rosa (Ramos) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Ramos has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.